Chase, Ch. J.
As I differ from my brethren of the court, I arn induced, from respect for their opinion, tp communicate the reasons which impelled me to dissent from their judgment.
1 concur ¡r: opinion generally, that every case of usury must be decided on its own circumstances.
To make a contract usurious there must be a loan of money, wares, merchandize, or other commodity, to be *116paid or restored to the lender at a higher rate of interest than the act of assembly allows. To constitute usury it is essential that the thing lent is to be restored. ^
In this case it was a conditional sale of land and houses. A power was given to the vendor to avoid the sale, by the payment of the consideration money at any time within five years. A lease was made of the same property by the vendee to the vendor, reserving a sum of money equal to, fifteen per centum on the sum for which the property was sold. The rent was payable quarterly. It was optional in the vendor to return the money or not; and it he had returned it within three months, he would have defeated xhe sale, and exempted himself from the payment of interest, or making aqy remuneration; so that, whether the, money was to be returned or not, depended on the vendor, ajad on his opinion whether it would be most for his benefit to avoid the safe or note; it depended on the vendor whether any rent was to be paid. The inequality of price merely as such, cannot render the contract or sale usurious. The purchase was contingent, and defeasible by the vendor. The money was not to be repaid certainly, and at nU events, nor was any rent or interest to be certainly paid. These ingredients are indispensably necessary to constitute usury.
It is the exclusive province of the jury to find, facts; and ft belongs to the court exclusively to, decide the law arising on the facts found. If is necessary for the administration of justice, that the boundaries between the juris» diction of the court, and the province of the jury, should be fixed. It appertains to the court to determine on the If gal sufficiency of evidence to prove a fact in issue. As fpr instance, in an action of trover and conversion, conversion is the material fact to be found by the jury. Proof of a demand and refusal is evidence legally sufficient on which the jury may find conversion. To constitute a valid feoffment, livqry is indispensably necessary. The pro,of of a deed of feoffment, and possession under it for a length of time, is legally sufficient for the jury to find livery. But proof of a demand would not authorise the jury to find the fact of conversion, ^o the proof of a deed of feoffment would not authorise the jury to infer livery, and find a feoffment, because the evidence is not legally sufficient. These are adduced as familiar instances, and of (Vequepf, *117Bccnrrencp, to elucidate the subject. A lending is one of the ingredients to constitute usury, and the jury must find that fact, and that fact cannot, he found without evidence legally suflicient to find it. The facts stated, negative a lending. Tyson, when applied to, refused to lend money'op mortgage, but sqid he would purchase the property, and give a lease of it on a rent equivalent to the interest, at the riite offifteen per, centum on the purchase money. If a bona fid? transaction, and there appears no evidence in the case to impeach it, the inequality of price cannot contqroinate it; if it would, many of the purchases in and about Baltimore wou{<| be rendered suspicious. The rent to be paid being firp-d, a certain per centum, with reference to the purchase money, cannot pollute it. Some of the wit-; nesses prove the property worth SfS.OP, others g6500, and qthers 84500. The aggregate amount of these sums, divided \}j three, will leave the sum of 86166, the price at which the property may be fairly estimated, which sum? at nine per centum, would produce 8551. Ten per cent, is the lowest rate at which the rent of houses and lots is fixed. There must be some evidence to prove the fact of lending, and that what was dene was a mere device to colour and disguise the transaction, which in itself was usurious, There is pu evidence stated, legally sufficient, from whence the jury could infer a lending, and that the several conveyances were colourable, and devised to conceal a contract which was usurious. The jury cannot arbitrarily find facts, but there must be evidence in the case legally sufficient to warrant the deductions and finding of the jury.
Tor these reasons I am of opinion that the judgment of the court below ought to be reversed.
JUDGMENT AFTniKEB-